Golf Glen Plaza Niles, Il. L.P. v AMCOID USA, LLC (2018 NY Slip Op 02936)





Golf Glen Plaza Niles, Il. L.P. v AMCOID USA, LLC


2018 NY Slip Op 02936


Decided on April 27, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 27, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., CENTRA, CARNI, NEMOYER, AND CURRAN, JJ.


216 CA 17-01311

[*1]GOLF GLEN PLAZA NILES, IL. LIMITED PARTNERSHIP, PLAINTIFF-RESPONDENT,
vAMCOID USA, LLC, ET AL., DEFENDANTS, AND DAVID DE PIRRO, DEFENDANT-APPELLANT. (APPEAL NO. 2.) 


KENNEY SHELTON LIPTAK NOWAK LLP, ROCHESTER (NICHOLAS DAVIS OF COUNSEL), FOR DEFENDANT-APPELLANT.
HARRIS BEACH PLLC, PITTSFORD (DALE A. WORRALL OF COUNSEL), FOR PLAINTIFF-RESPONDENT. 

	Appeal from an order of the Supreme Court, Monroe County (J. Scott Odorisi, J.), entered May 15, 2017. The order denied the motion of defendant David De Pirro for leave to renew a prior motion. 
It is hereby ORDERED that said appeal is unanimously dismissed without costs.
Same memorandum as in Golf Glen Plaza Niles, Il. Ltd. Partnership v Amcoid USA, LLC ([appeal No. 1] — AD3d — [Apr. 27, 2018] [4th Dept 2018]).
Entered: April 27, 2018
Mark W. Bennett
Clerk of the Court